Citation Nr: 0600953	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-26 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

What evaluation is warranted for left ear hearing loss from 
September 9, 2002?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran performed verified active duty service from 
January 1959 to March 1962, from May 1962 to May 1965, from 
August 1965 to July 1968, and from August 1981 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for left ear hearing loss and assigned a noncompensable (0 
percent) evaluation effective September 9, 2002.  


FINDING OF FACT

Since September 9, 2002 the veteran's left ear hearing loss 
is manifested by no greater than level VII hearing loss in 
the left ear.


CONCLUSION OF LAW

Since September 9, 2002, a compensable evaluation has not 
been warranted for a left ear hearing loss.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.85-
4.87, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2003 rating decision service connection was 
granted for a left ear hearing loss.  A noncompensable rating 
was assigned under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100, and that rating has remained in effect since.

At his December 2002 VA audiological evaluation pure tone 
thresholds, in decibels, for the left ear were as follows:



HERTZ



1000
2000
3000
4000
LEFT
60
65
55
45

Speech audiometry revealed speech recognition ability of 56 
percent in the left ear, and an average threshold loss of 56 
decibels.

Diagnostic and clinical tests revealed normal hearing on the 
right and a moderate severe to severe sensorineural hearing 
loss on the left.  Speech reception thresholds were in 
agreement with pure tone findings.  Speech discrimination 
scores were good on the right and poor on the left.  The 
middle ear measures revealed mobile tympanic membranes 
bilaterally.  Ipsilateral acoustic reflexes were not present 
on the left and elevated to not present on the right.  

VA treatment records dated January 2003 showed that the 
veteran was seen at an ear, nose and throat clinic for 
evaluation of sensorineural hearing loss in his left ear.  
The examiner noted that the appellant's disorder was 
unchanged from the last visit.  The examination revealed 
normal eardrums and canals.  There was no evidence for fluid 
or infection.  The mouth and pharynx were normal.  The right 
ear was again found to have normal hearing.

Records from Greenbrier Audiology and Hearing Aid Services, 
Inc., dated in May 2003, and VA examinations dated in April 
and July 2003 related to testing to determine if there were 
any lesions in the left auditory canal.  Testing was negative 
for lesions.  The VA examiner noted no deformity or tissue 
loss of the auricle.  Tympanic membrane was intact and there 
was no evidence of cholesteatoma or infection.  No 
audiological testing was conducted.  

At his September 2003 VA audiological evaluation pure tone 
thresholds, in decibels, for the left ear were as follows:





HERTZ



1000
2000
3000
4000
LEFT
65
65
55
50

Speech audiometry revealed speech recognition ability of 52 
percent in the left ear.  The average decibel loss was 59.

Diagnostic and clinical tests revealed normal hearing in the 
right ear and a severe sensorineural hearing loss rising to 
moderate at 4000 Hz and progressing to severe in the left 
ear.  Speech reception thresholds were in agreement with pure 
tone findings.  Speech discrimination scores using the 
Maryland CNC word list were good in the right ear and poor in 
the left.  Ipsilateral acoustic reflexes were elevated to no 
response in the right ear and no response in the left ear.  

At an October 2003 RO hearing, the veteran testified that he 
could not hear at all in his left ear.  He indicated that 
even with the hearing aid he could not hear in his left ear.  
The veteran's wife testified that he had severe hearing loss 
in his left ear.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

Pursuant to a binding opinion issued by VA's General Counsel 
the notice provisions of VCAA do not apply if, in response to 
a decision on a claim for which VA has already provided the 
VCAA notice, the claimant files a notice of disagreement that 
raises a new issue.  VAOPGCPREC 8-2003; 69 Fed. Reg. 25180 
(2004).  In the case now before the Board, the RO granted 
service connection for a left ear hearing loss in the 
decision of January 2003.  VCAA notification was issued in 
October 2002.  In February 2003, the appellant filed a notice 
of disagreement with the assignment of a noncompensable 
evaluation.  Therefore, in accordance with VAOPGCPREC 8-2003; 
69 Fed. Reg. 25180 (2004), no further notice under the VCAA 
is required.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in October 2002 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

Criteria

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2005).  The history 
of disability is even more important where, as here, the 
veteran disagrees with the initial evaluation assigned upon 
the grant of service connection.  In such a case, separate 
ratings can be assigned for separate periods of time, based 
on the levels of disability manifested during each separate 
period of time, from the effective date of service 
connection. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
in 38 C.F.R. § 4.87 represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from Table VII in 38 
C.F.R. § 4.87 by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2005).

In situations where service connection is in effect for only 
one ear, as in this case, and the appellant does not have 
total deafness in both ears, as in this case, the hearing 
acuity of the nonservice-connected ear is considered to be 
normal.  38 C.F.R. § 4.85(f).

Analysis

Service connection is currently in effect for only the left 
ear.  The December 2002 VA audiology examination showed an 
average 56 decibel loss, and a speech discrimination score of 
56 percent.  From Table VI of 38 C.F.R. § 4.85, Roman Numeral 
VII is derived for the left ear.  As the non-service-
connected ear is assigned a Roman Numeral designation of I, 
38 C.F.R. § 4.85(f), this equates to a noncompensable 
evaluation under 38 C.F.R. § 4.85.  

Likewise, the September 2003 VA audiology examination, which 
showed left ear speech discrimination of 52 percent, and an 
average 56 decibel loss, equates to a noncompensable 
evaluation given the fact that the nonservice connected ear 
is deemed to have normal hearing, and the service connected 
ear is shown to have a level VI hearing loss.  38 C.F.R. 
§ 4.85.  Accordingly, as the preponderance of the evidence is 
against the claim, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for left ear hearing 
loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


